 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDCommunity Currency Exchange,Inc.,Van -BurenMarshfield Currency Exchange,Inc.,Racine Cur-rency Exchange,Inc., 59th & Kedzie Currency Ex-change, Inc.andArmored Car Drivers,Helpers,Messengers and Allied Employees Union,Local 725,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen&Helpers of America.Case 13-CA-9971June21, 1971DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSUpon a charge filed on July 21, 1970, by ArmoredCar Drivers, Helpers,Messengers and Allied Em-ployees Union, Local 725, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, herein called the Union, and duly served onCommunity Currency Exchange, Inc., Van BurenMarshfield Currency Exchange, Inc., Racine CurrencyExchange, Inc., 59th & Kedzie Currency Exchange,Inc.,herein collectively called the Respondent, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 13, issueda complaint on August 20, 1970, as amended on Febru-ary 8, 1971, against Respondent, alleging that Re-spondent had engaged in and was engaging in unfairlabor practices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7) ofthe National Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearing beforea Trial Examiner were duly served on the parties to thisproceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on May 12, 1970, fol-lowing a Board election in Case 13-RC-11872 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;'and that, commencingon or about May 16, 1970, and at all times thereafter,Respondent has refused, and continues to date torefuse, to bargain collectively with the Union as the'Official notice is taken of the record in the representation proceeding,Case 13-RC-11872, as the term "record" is defined in Secs 102.68 and102.69(f) of the Board's Rules and Regulations, Series 8, as amended SeeLTV Electrosystems, Inc.,166 NLRB 938, enfd. 388 F.2d 683 (CA 4,1968);Golden Age Beverage Co.,167 NLRB 151;Intertype Co. v. Penello,269 F Supp. 573 (D C Va., 1967);Follett Corp.,164 NLRB 378, enfd. 397F.2d 91 (CA. 7, 1968); Sec 9(d) of the NLRAIn the representation case, the Respondent agreed that its four constitu-ent, and separately incorporated, currency exchanges operate as a singleemployer for both unit and jurisdictional purposes Thereafter, pursuant tothe parties' stipulation and agreement of January 20, 1971, the RegionalDirector, on January 27, 1971, issued a corrected Certification of Represent-ative to change the name of the Respondent from Jack Swirsky CurrencyExchange to the names of the four currency exchanges appearing in thecaption of the amended complaint and notice of hearing herein.191 NLRB No. 68exclusivebargaining representative,although theUnion has requested and is requesting it to do so. OnFebruary 17, 1971, and March 9, 1971, Respondentfiled its answer and amended answer to the complaintrespectively,admitting in part, and- denying in part, theallegations in the, complaint, and contending that theRespondent does not come within the Board's jurisdic-tion.On March 17, 1971, counsel for the General Counselfiled directly with the Board 'a Motion for SummaryJudgment. Subsequently, on March 24, 1971, theBoard issued an order transferring the proceeding tothe Board and a Notice To Show Cause why the Gen-eral Counsel's Motion for Summary Judgment shouldnot be granted. Respondent thereafter filed a responseto the Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.Upon the entire record in this proceeding, the Boardmakes the following:RULING ON THE MOTION FOR SUMMARYJUDGMENTIn its answers to the complaint and in its response totheNotice To Show Cause, the Respondent againraises the issue that it is not subject to the Board'sjurisdiction, contending, therefore, that the Board'scertification is of no force and effect and the Union isnot the exclusive bargaining representative of the Re-spondent's employees in the appropriate unit. We findno merit in these contentions.The record in Case 13-RC-11872 reflects that, aftera hearing in which the Respondent participated, theBoard, on March 27, 1970, issued its Decision andDirection of Elections(Benjamin Green, et. als.,181NLRB No. 135) in which it considered and found nomerit in the Respondent's jurisdictional contentions.Upon the Respondent's admission that it operated itsfour currency exchanges as a single employer for bothunit and jurisdictional pursposes, the Board found thatthe currency exchanges performed a service for theirpatrons, akin to a retail service, and were engaged inoperations in interstate commerce or affecting inter-state commerce. In these circumstances, and as theRespondent's annual gross volume of business ex-ceeded $500,000, and as it was an employer engaged incommerce within the meaning of the Act, the Boardalso found that it would effectuate the policies of theAct to assert jurisdiction over the Respondent's cur-rency exchange operations. On May 12, 1970, follow-ing the election directed by the Board, the Union wascertified as the exclusive bargaining representative ofthe Respondent's employees in the appropriate unit. COMMUNITY CURRENCY EXCHANGE, INC.355In its response to the Notice To Show Cause, theRespondent requests reevaluation of the Board's deci-sion insofar as it allegedly improperly applied a retailservice standard, rather than a standard based on theannual -gross receipts received by the Respondent asfees for its services.We have considered the Respond-ent's request, but deny it as not raising any matter notpreviously considered by the Board.The Respondent also contends that the Board shoulddismiss the complaint with respect to the 59th & Ked-zie Currency Exchange, Inc., because that portion ofthe Respondent's operations has ceased doing business.The Respondent alleges that the 59th & Kedzie Cur-rency Exchange, Inc., ceased operating on or aboutJanuary 12, 1971, which we find to be subsequent to thecertification of the Union and the Respondent's refusalto bargain. In these circumstances we will deny theRespondent's contention, and leave to the compliancestage of the proceeding the determination of the statusof the 59th & Kedzie Currency Exchange, Inc., as aviable enterprise affected by the order herein.It is well settled that in the absence of newly discov-ered or previously unavailable evidence or special cir-cumstances a respondent in a proceeding alleging aviolation- of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in a priorrepresentation proceeding.2All issues raised by the Respondent in this proceed-ing were or could have been litigated in the prior repre-sentation proceeding, and the Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allege thatany special circumstances exist herein which wouldrequire the Board to reexamine the decision made inthe representation proceeding.We therefore find thatthe Respondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceeding.We shall, accordingly, grant the Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTAt all times material herein the Respondent hasmaintained four places of business in Chicago, Illinois,where it has been engaged in various functions andactivities relative to currency exchanges. Each place ofbusiness or currency exchange is incorporated underand by virtue of the laws of the State of Illinois. Duringthe past calendar year, a representative period, the Re-spondent cashed checks, wrote and cashed money or-2See Pittsburgh Plate GlassCo. v N.L.R.B.,313 U S 146, 162 (1941);Rules and Regulations of the Board,Secs 102.67(f) and 102 69(c).ders, and acted as remitting agent for the payment ofutility bills and for procurement of auto tags and driv-ers' licenses for which services its annual gross receiptsderived from frees were approximately $167,500.' Dur-ing the past calendar year, the Respondent, in connec-tion with the services mentioned above, has issued ateach currency exchange money orders of a face valuein excess of $500,000 annually of which $5,000 annu-ally was issued by each currency exchange and cashedat points directly outside the State of Illinois.We find, on the basis of the foregoing, that Respond-ent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.II.THE LABORORGANIZATION INVOLVED,Armored Car Drivers,Helpers,Messengers and Al-lied EmployeesUnion, Local 725,International Broth-erhood ofTeamsters,Chauffeurs,Warehousemen &Helpers ofAmerica,is a labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unitThe following employees of the Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All cashiers employed by the Respondent in itsvarious Chicago, Illinois, currency exchanges, butexcluding professional employees, guards andsupervisors as defined in the Act.2.The certificationOn April 21, 1970, a majority of the employees ofRespondent,in said unit, in a secret ballot election con-ducted under the supervision of the Regional Directorfor Region 13 designated the Union as their representa-tive for the purpose of collective bargaining with theRespondent. The Union was certified as the collective-bargaining representative of the employees in said uniton May 12, 1970, and the Union continues to be suchexclusive representative within the meaning of Section9(a) of the Act.'The total of $167,500 includes $19,500 received by the 59th & KedzieCurrency Exchange, Inc. The Respondent alleges that 59th & Kedzie Cur-rency Exchange, Inc., sold all its assets on or about January 12, 1971, hasnot engaged in the currency exchange business or acted as an employer sincethat date, and is now or is about to be dissolved under Illinois law. 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDB.The Request To Bargain and Respondent'sRefusalCommencing on or about May 14, 1970, and at alltimes thereafter, the Union has requested the Respond-ent to bargain collectively with it as the exclusive col-lective-bargaining representative of all the employees inthe above-described unit. Commencing on or aboutMay 16, 1970, and continuing at all times thereafter todate, the Respondent has refused, and continues torefuse, to recognize and bargain with the Union as theexclusive representative for collective bargaining of allemployees in said unit.Accordingly, we find that the Respondent has, sinceMay 16, 1970, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriate unit,and that, by such refusal, Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the meaningof Section 8(a)(5) and (1) of the Act, we shall order thatit cease and desist therefrom, and, upon request, bar-gain collectively with the Union as the exclusive repre-sentative of all employees in the appropriate unit, and,if an understanding is reached, embody such under-standing in a signed agreement.In order to insure that the employees in the appropri-ate unit will be accorded the services of their selectedbargaining agent for the period provided by law, weshall construe the initial period of certification as begin-ning on the date Respondent commences to bargain ingood faith with the Union as the recognized bargainingrepresentative in the appropriate unit. SeeMar-JacPoultry Company, Inc.,136 NLRB 785;CommerceCompany d/b/a Lamar Hotel,140 NLRB 226, 229,enfd. 328 F.2d 600 (C.A. 5), cert. denied 379 U.S. 817;BurnettConstructionCompany,149NLRB 1419,1421, enfd. 350 F.2d 57 (C.A. 10).The Board, upon the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAWI.Respondent, Community Currency Exchange,Inc., Van Buren Marshfield Currency Exchange, Inc.,Racine Currency Exchange, Inc., 59th & Kedzie Cur-rency Exchange, Inc., is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2.Armored Car Drivers, Helpers, Messengers andAlliedEmployees Union, Local 725,InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.All cashiers employed by the Respondent in itsvarious Chicago, Illinois, currency exchanges, but ex-cluding professional employees, guards and supervisorsas defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within the mean-ing of Section 9(b) of the Act.4. Since May 12, 1970, the above-named labor orga-nization has been and now is the certified and exclusiverepresentative of all employees in the aforesaid appro-priate unit for the purpose of collective bargainingwithin the meaning of Section 9(a) of the Act.5. By refusing on or about May 16, 1970, and at alltimes thereafter, to bargain collectively with the above-named labor organization as the exclusive bargainingrepresentative of all the employees of Respondent inthe appropriate unit, Respondent has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with,restrained,,and coerced,and is in-terfering with, restraining, and coercing, employees inthe exercise of the rights guaranteed to them in Section7 of the Act, and thereby has engaged in and is engag-ing in unfair labor practices within the meaning ofSection 8(a)(I) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that Respondent, CommunityCurrency Exchange, Inc., Van Buren Marshfield Cur-rency Exchange, Inc., Racine Currency Exchange,Inc., 59th & Kedzie Currency Exchange, Inc., its offic-ers, agents,successors,and assigns,shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditionsof employment with Armored Car Drivers, Helpers,Messengersand Allied Employees Union, Local 725,International Brotherhood of Teamsters, Chauffeurs, COMMUNITY CURRENCY EXCHANGE, INC357Warehousemen & Helpers of America, as the exclusivebargaining representative of its employees in the fol-lowing appropriate unit:All cashiers employed by the Respondent in itsvarious Chicago, Illinois, currency exchanges, butexcluding professional employees, guards andsupervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-named la-bor organization as the exclusive representative of allemployees in the aforesaid appropriate unit with re-spect to rates of pay, wages, hours, and other terms andconditions of employment, and, if an understanding isreached, embody such understanding in a signed agree-ment.(b) Post at its Chicago, Illinois, currency exchangescopies of the attached notice marked "Appendix."4 Co-pies of said notice, on forms provided by the RegionalDirector for Region 13, after being duly signed by Re-spondent's representative, shall be posted by Respond-ent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director for Region 13, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.terms and conditions of employment with Ar-mored Car Drivers, Helpers, Messengers and Al-lied Employees Union, Local 725, InternationalBrotherhood of Teamsters; Chauffeurs,Ware-housemen & Helpers of America, as the exclusiverepresentative of the employees in the bargainingunit described below.WE WILL NOT In any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wages,hours, and other terms and conditions of employ-ment, and, if an understanding is reached, embodysuch understanding in a signed agreement. Thebargaining unit is:All cashiers employed by the Respondentin its various Chicago, Illinois, currency ex-changes,but excluding professional em-ployees, guards and supervisors as defined inthe Act.COMMUNITYCURRENCY EXCHANGE,INC., VAN BURENMARSHFIELDCURRENCY EXCHANGE,INC., RACINECURRENCY EXCHANGE,INC., ,59TH & KEDZIECURRENCY EXCHANGE,INC.(Employer)°In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall be changed to read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Orderof the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTrefuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherDatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, Room 881, Everett McKinley Dirksen Building,219 South Dearborn Street, Chicago, Illinois 60604,Telephone 312-353-7572.